          Case 2:20-cv-02203-GMN-EJY Document 13 Filed 02/24/21 Page 1 of 1




 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                                     DISTRICT OF NEVADA
 6
 7   LINDA ENGLISH,
                                                      Case No.: 2:20-cv-02203-GMN-NJK
 8         Plaintiff(s),
                                                                     Order
 9   v.
10   NEVADA STATE TREASURER,
11         Defendant(s).
12        The early neutral evaluation is CONTINUED in time only to 1:00 p.m. on April 7, 2021.
13        IT IS SO ORDERED.
14        Dated: February 24, 2021
15                                                         ______________________________
                                                           Nancy J. Koppe
16                                                         United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
